Citation Nr: 1418399	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a nose injury, claimed as injury to the nose with nasal deformity and respiratory ailments. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 8, 1989 to December 27, 1989, and from June 2002 to December 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4 during the pendency of the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in March 2014.  See March 2014 Rating Decision on Virtual VA (VVA).  As the Veteran has not expressed disagreement with this decision, or subsequently raised another claim for TDIU, no claim regarding TDIU is in appellate status at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Increased Rating Spine-  The Veteran was afforded a VA spine examination in December 2009.  In a March 2010 statement the Veteran indicated that his condition continues to worsen.  Moreover, a January 2014 Appellant's Brief essentially asserts that the December 2009 VA examination no longer accurately reflects the Veteran's disability level.  Because this evidence suggests there has been an increase in symptomatology of his lumbar spine disability, the Board finds that the Veteran should be afforded a new VA spine examination in order to determine the current nature and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection- Right and Left Knees-  The Board has reviewed a December 2009 VA examination undertaken to address the etiology of the Veteran's right and left knee disorders.  However, the Board finds that the medical examination does not contain sufficient detail to decide these claims on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the December 2009 VA examiner concluded that the Veteran's right and left knee disorders were not related to his service-connected lumbar spine disability, the examiner did not adequately discuss whether the Veteran's service-connected degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4 aggravated his right and/or left knee disorders.  38 C.F.R. § 3.310(b).  Additionally, an opinion as to direct service connection was not provided.  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such opinions.  

SSOC-  Notwithstanding the foregoing, a review of the claims file, to include VVA and Veterans Benefits Management System (VBMS) fails to show that the AOJ has reconsidered the above issues since obtaining additional VA treatment records which have been associated with the Veteran's VVA claims file.  The RO/AOJ did not readjudicate these claims or promulgate a supplemental statement of the case (SSOC).  There is also no indication that the Veteran or his representative waived AOJ consideration of this evidence.  As such, all issues on appeal must be reconsidered, in light of this new evidence, prior to review by the Board.  While on Remand any additional VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his spine, knees, and nose injury residuals.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2. Following the development set forth in Remand paragraph 1, the Veteran should undergo an appropriate VA examination of his lumbar spine to determine the current level of severity of his service-connected disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the lumbar spine disability.  The examiner should also comment as to the presence or absence of ankylosis. 
	
The VA examiner should address whether the Veteran has intervertebral disc syndrome.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had IVDS resulting in "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the development set forth in Remand paragraph 1, above, schedule the Veteran for an examination to determine the etiology of his right and left knee disorders.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  

The examiner should also review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder is caused by, or aggravated by, his degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

The examiner should also review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused by, or aggravated by, his degenerative disc disease at L3-4, L4-5, and herniated nucleus pulposus L3-4, or is at least as likely as not (a 50 percent probability or greater) casually related to service.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the knee (i.e., a baseline) before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

